Citation Nr: 0711004	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to a rating in excess of 30 percent for a 
right shoulder disability, from March 28, 2000 to October2, 
2001, and to a rating in excess of 40 percent thereafter.

3.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Portland, 
Oregon that denied the veteran's application to reopen his 
claim of entitlement to service connection for a low back 
disorder and denied a rating in excess of 20 percent for his 
right shoulder disability.  A June 2002 rating decision 
thereafter rated the right shoulder disability as 30 percent 
disabling effective from March 28, 2000, and 40 percent 
disabling effective from October 3, 2001.

This matter also comes before the Board from a March 2003 
rating decision that denied the veteran's claim for a 
compensable rating for his right ear hearing loss and a July 
2004 rating decision by that denied his claim for a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2007, the appellant's representative wrote to the 
Board and explained that the claimant had been unable to show 
for the videoconference hearing he had been scheduled to 
attend earlier that month because of bad weather.  He 
thereafter requested a Travel Board hearing on behalf of the 
veteran.  

The Board finds the veteran's motion, which was filed within 
one day after his missed hearing, is timely.  38 C.F.R. 
§ 20.702(d) (2006).  The Board also finds that the veteran's 
representative provided good cause for the claimant's failure 
to show for his videoconference hearing.  Id.  Therefore, 
given the expressed intent of the appellant to have a Travel 
Board hearing, this case must be returned to the RO to 
arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).  

As to entitlement to a compensable rating for right ear 
hearing loss, the veteran, in March 2003, filed a notice of 
disagreement (NOD) with the RO's December 2002 decision 
denying his claim for a compensable rating.  Since the RO 
never issued a Statement of the Case (SOC) addressing the 
hearing loss claim, the Board must remand this issue so that 
the RO can send the veteran a SOC, and provide him an 
opportunity to perfect an appeal of the issue thereafter by 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

To ensure compliance with due process requirements, this 
appeal is REMANDED for the following action:

1.  The RO should schedule the appellant 
for a Travel Board hearing in connection 
with his appeal.  The RO must clearly 
notify the appellant of the time and date 
of the hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

2.  The RO should issue a statement of 
the case with respect to the claim for a 
compensable rating for right ear hearing 
loss.  If, and only if, the veteran files 
a timely substantive appeal as to this 
issue, should that issue be returned for 
review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

